Appeal from order, entered October 27, 1965, insofar as it modified prior order entered August 11, 1965, to eliminate countersignature requirements on cheeks and withdrawals from bank accounts of corporate defendants, unanimously dismissed, without costs and disbursements to any party, and without prejudice. Counsel for the parties agreed on the argument and have stipulated to a trial on January 26, 1966, or as soon thereafter as the cause is reached, of the issues raised by the first separate and complete defense of defendants Freidus and Pacific Management Corporation; and such trial may result in the disposal of the action. In the meantime, and pending such trial and the entry of an order or judgment on the determination thereat, the stay of the enforcement of the said order entered October 26, 1965, as provided for in the order of this court, entered November 16, 1965, is continued. The dismissal of the appeal is without prejudice to any proper application to the Trial Justice during the trial or at Special Term following the trial; and is also without prejudice, following the trial, to an application to reinstate the appeal hereby dismissed, but counsel are cautioned that any determination of this appeal on the merits would be based upon the proceedings, papers and facts contained in the present record. Settle order on notice.
Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.